On Petition for Rehearing.
PER CURIAM.
The petition for rehearing calls attention to the fact that our opinion filed August 3, 1956 contains the statement, “no motion was made for judgment of acquittal * * This statement is in error. The parties filed a typewritten stipulation that motions for an instructed verdict were made and overruled at the end of the Government's case and after all of the evidence was in, “same being based on the defendant’s contention that the evidence offered was insufficient to support a judgment of conviction.” The petition for rehearing is granted, therefore, to the extent that the language quoted from the opinion is deleted.
We made it plain in the opinion that “the evidence amply supports the jury’s verdict * * A further consideration of the evidence in passing upon the Petition for Rehearing confirms that conclusion. The Court below did not commit error in overruling defendant’s motions for an instructed verdict. Except as above set forth, the Petition for Rehearing is
Denied.